DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. US Patent 10773535. This is a statutory double patenting rejection.

17/019624
US Patent 10773535
1. An image recording apparatus comprising: 

      a recording section including a nozzle that discharge ink to the sheet, wherein the nozzle is provided downstream of a nip point of the roller pair in the transport direction; 
     a platen including a support surface configured to support the sheet, wherein the support surface is opposed to the recording section in a direction orthogonal to the support surface; and 
      a member including a downstream end of the member in the transport direction, a first portion that is fitting with another member and a second portion that connects the downstream end and the first portion, wherein the first portion includes an upstream end of the member in the transport direction,
      wherein the nip point is located between the downstream end of the 
      wherein a center of a roller of the roller pair in the direction is located between the upstream end and the downstream end in the direction, and 
      wherein the second portion includes a portion extending above the roller of the roller pair.




nip a sheet therebetween and transport the sheet in a transport direction;  



   a  recording section including a nozzle that discharge ink to the sheet, wherein 
the nozzle is provided downstream of a nip point of the roller pair in the 
transport direction;  





a platen including a support surface configured to support the sheet, wherein the support surface is opposed to the recording section in a direction orthogonal to the support surface;  and 





a member  including a downstream end of the member in the transport direction, a first portion that is fitting with another member and a second portion that connects 
the downstream end and the first portion, wherein the first portion includes an upstream end of the member in the transport direction, 






wherein the nip point is located between the downstream end of the member and the upstream end of the member in the transport direction, 




wherein a center of a roller of the roller 
pair in the direction is located between the upstream end and the downstream 
end in the direction, and




 wherein the second portion includes a portion extending above the roller of the roller pair.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
           Ikeda (JP 2000-071532) discloses an image recording apparatus including holding member (12) including projection (16) , nip roller pair (8, 9), platen (14) having ribs (13) on upper surface.


    PNG
    media_image1.png
    759
    802
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261.  The examiner can normally be reached on T-F, 6:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN H TRAN/Primary Examiner, Art Unit 2853